MEMORANDUM ****
Alonzo Reed (Reed) challenges the district court’s dismissal of his petition for a writ of habeas corpus, in which Reed sought restoration of good time credits he claims were wrongly reduced following a prison disciplinary proceeding.
The evidence before the district court conclusively demonstrated that any restoration of Reed’s credits would have no impact on his release date or his parole period. Reed’s other proffered injuries are insufficient collateral consequences to generate a case or controversy. See Ramirez v. Galaza, 334 F.3d 850, 858 (9th Cir.2003).
AFFIRMED.

 ■pjjjg disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.